DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
A-With respect to the structure/configuration of the first and second sealing members, applicant must elect one (1) of the following species: 
	Species A1: the structure/configuration encompassing the first and second sealing members having a ring shape to surround the first terminal hole (i.e., claims 2-8);
 Species A2: the structure/configuration encompassing the first sealing member around the first terminal hole and the second sealing member between the first terminal hole and the first sealing member in a radial direction of the first terminal hole (i.e., claims 9-14);

Sub-species A1: with respect to the structure/configuration of the subsurface portions, applicant must elect one (1) of the following species (applicable if applicant elects Species A1): 
	Species A1-a: the structure/configuration encompassing the subsurface portion having a width which gradually increases as the subsurface portion extends in a recessed direction of the coupling groove (i.e., claim 7);
 Species A1-b: the structure/configuration encompassing the subsurface portion having a narrow-width portion forming a bottle-neck portion of the first sealing member corresponding to a stop jaw of the coupling groove, and a wide-width portion wider than the narrow width portion (i.e., claim 8);
B-With respect to the structure/configuration of the outer surface/case of the battery cell, applicant must elect one (1) of the following species: 
	Species B1: the structure/configuration encompassing the insulative layer being on the outer surface of the battery cell to provide electrical insulation between the battery cell and the cooling fluid (i.e., claims 15-19);
 Species B2: the structure/configuration encompassing the case further comprising a second cover covering the second end portion of the battery cell, and the second cover comprising the second terminal hole through which the second end portion of the battery cell is exposed and further comprising other specific first/second sealing members surrounding the second terminal hole to prevent cooling fluid leaving the accommodation space through the second terminal hole (i.e., claim 20);
Species B3: the structure/configuration encompassing the case further comprising a middle case between the first/second covers and specific first/second laser weld zones (i.e., claim 21).
 The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Jason C. Martone on 03/31/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727